[Cite as Jackson v. May, 2019-Ohio-3896.]


                                      COURT OF APPEALS
                                   RICHLAND COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT



MAURICE JACKSON                             :      JUDGES:
                                            :      Hon. William B. Hoffman, P.J.
        Petitioner                          :      Hon. John W. Wise, J.
                                            :      Hon. Earle E. Wise, Jr., J.
-vs-                                        :
                                            :
HAROLD MAY                                  :      Case No. 19CA49
                                            :
        Respondent                          :      OPINION




CHARACTER OF PROCEEDING:                           Writ of Habeas Corpus




JUDGMENT:                                          Dismissed




DATE OF JUDGMENT:                                  September 25, 2019



APPEARANCES:

For Petitioner                                     For Respondent

MAURICE JACKSON                                    DAVE YOST
Inmate #396-218                                    Ohio Attorney General
Richland Correctional Institution                  JERRI L. FOSNAUGHT
P.O. Box 8107                                      Assistant Attorney General
Mansfield, OH 44901                                150 East Gay Street, 16th Floor
                                                   Columbus, OH 43215
Richland County, Case No. 19CA49                                                          2

Wise, Earle, J.


       {¶ 1} On June 3, 2019, Maurice Jackson filed a petition for writ of habeas corpus

contending his prison sentence terminated on April 12, 2017, and he is therefore being

wrongfully held under an expired prison term. Along with the filing of his petition, Mr.

Jackson requested waiver of prepayment of the full filing fees. However, in doing so, Mr.

Jackson failed to comply with the mandates of R.C. 2969.25(C), which requires an inmate

who seeks waiver of prepayment of the court’s filing fees to include in his or her affidavit

of indigency a statement setting forth the balance in their inmate account for each of the

preceding six months, as certified by the institutional cashier. “The requirements of R.C.

2969.25 are mandatory, and failure to comply with them subjects an inmate’s action to

dismissal.” State ex rel. White v. Bechtel, 99 Ohio St.3d 11, 2003-Ohio-2262, 788 N.E.2d

634, ¶5; State ex rel. McGrath v. McDonnell, 126 Ohio St.3d 511, 2010-Ohio-4726, 935

N.E.2d 830, ¶1.

       {¶ 2} Mr. Jackson subsequently filed a “Motion to Supplement the Record on

Appeal,” seeking to supplement his writ with the required documentation. In Boles v.

Knab, 129 Ohio St.3d 222, 2011-Ohio-2858, 951 N.E.2d 389, the Ohio Supreme Court

explained that delayed statements setting forth the account balance for a six-month

period are not permitted by R.C. 2969.25(C). The Court affirmed the court of appeals’

dismissal of petitioner’s writ of habeas corpus on this basis. Id. at ¶1.

       {¶ 3} Under Boles, we deny Mr. Jackson’s request to supplement the record.

Further, because Mr. Jackson failed to comply with the mandatory requirements of R.C.

2969.25(C) his writ of habeas corpus is dismissed.
Richland County, Case No. 19CA49                                                           3


        {¶ 4} The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. See Civ.R. 58(B).



By Earle E. Wise, Jr., J.

Hoffman, P.J. and

Wise, John, J. concur.



EEW/ac